272 F.2d 181
JACKSON TILE MANUFACTURING COMPANY, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 17590.
United States Court of Appeals Fifth Circuit.
December 4, 1959.

W. Calvin Wells, III, Joe Jack Hurst, Wells, Thomas & Wells, Jackson, Miss., for petitioner.
Allison Brown, Jr., Attorney, N. L. R. B., Thomas J. McDermott, Assoc. Gen. Counsel, N. L. R. B., Marcel Mallet-Prevost, Asst. Gen. Counsel, N. L. R. B., Washington, D. C., Jerome D. Fenton, Gen. Counsel, Fannie M. Boyls, Atty., N. L. R. B., Washington, D. C., for respondent.
Before RIVES, Chief Judge, and BROWN and WISDOM, Circuit Judges.
PER CURIAM.


1
This case is before the Court on the petition of Jackson Tile Manufacturing Company to review and set aside a cease and desist order of the National Labor Relations Board following proceedings under Section 10 of the National Labor Relations Act. 61 Stat. 136, 29 U.S.C.A. § 151 et seq.


2
The Board found that the Jackson Tile Manufacturing Company violated Section 8(a) (1) of the National Labor Relations Act (29 U.S.C.A. § 151 et seq.) by resorting to an informer system, surveillance of union meetings, interrogation of employees, and other forms of coercion designed to prevent the employees from exercising the rights guaranteed them by Section 7 of the Act; that it violated Section 8(a) (1) by discharging a supervisor who became reluctant to commit further unfair labor practices; and that it violated Section 8(a) (3) and 8(a) (1) by discriminatorily discharging four employees because of their organizing activities for the Union. 122 NLRB No. 94. The Board requests enforcement of its order.


3
The only issues presented by this appeal are factual ones. We have carefully reviewed the record as a whole and find that there is substantial evidence to support the Board's findings that the Company violated Section 8(a) (1) and (3) of the Act. Universal Camera Corp. v. N. L. R. B., 1951, 340 U.S. 474, 71 S.Ct. 456, 95 L.Ed. 456; N. L. R. B., v. Birmingham Publishing Company, 5 Cir., 1958, 262 F.2d 2; N. L. R. B. v. Coats & Clark, Inc., 5 Cir., 1956, 231 F.2d 567. The Company's petition to review and set aside the order is denied.


4
Enforcement of the order of the Board is granted.